Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 11/26/21.  Claims 1 and 4 are amended and claims 2-3 are cancelled.  Claims 1 and 4 are pending.
The previous 112 second paragraph rejection is withdrawn due to the amendment.
Claim Rejections - 35 USC § 103
Claims 1,4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka ( 2013/0202772) in view  Nagai ( 4897275) and Ljungstrom ( 2018/0027825).
For claim 1, Yoshioka discloses granular powder comprising hydrothermal treated wheat flour.  By the hydrothermal treatment, a granulated material can be obtained while gelatinizing starch contained in wheat flour.  The granular powder is used as the ingredient of a coating material of a deep-fried food such as tempura.  The powder can contain additional untreated wheat flour.  In the use of the coating type, the content of the granular powder is from 70-85%.  The granular powder has good adhesion to food materials when used for coating them without causing scattering of powder.  The mass ratio of hydrothermally treated wheat flour to dextrin is in the range of 100:5-20.  Thus the amount of hydrothermally treated wheat flour is in the range of 70-85% in the granular powder.  The hydrothermally treated flour is the same as the claimed pre-gelatinized cereal flour.  The untreated wheat flour is the same the claimed anti-scattering agent. ( see paragraphs 0011,0014,0016,0021,0022,0024,0025,0027)
Yoshioka does not disclose the amount of  anti-scattering agent composing of wheat flour and oil and/or fat and the amount of oil and/or fat as in claim 1 and the amount of wheat flour as in claim 4.

Ljungstrom discloses to form a flour mixture.  Ljungstrom discloses to add one or more fat ingredient to the mixture to eliminate clumping problem.  The fat ingredients include vegetable fat, animal fat or mixture thereof and the fat ingredient is present in an amount of about .5-50% of the flour mixture.  ( see paragraphs 0013,0016,0027,0028,0030)
 Yoshioka discloses the granular powder can include untreated wheat flour.  As shown in Nagai wheat flour is a hygroscopic powder which means it is good an absorbing moisture.  It would have been obvious to include untreated wheat flour to serve as moisture absorbing ingredient which is beneficial in the coating of food material for frying.  It would have been obvious to follow the guideline of Nagai for the amount depending on the degree of absorbing desired.  Such parameter is a result-effective variable  which can readily be determined by one skilled in the art.  As shown in Nagai, the amount can vary.  Generally difference is concentration does not support patentability in absence of showing of criticality or unexpected result, especially in view of the wide range claimed as the claimed amount can vary from 0 to 73.96% of wheat flour.  Since the Yoshioka is a granular powder comprising of flour, it would have been obvious to one skilled in the art to add a fat ingredient to obtain benefit of eliminating clumping as taught in Ljungstrom.  It would have been obvious to one skilled in the art to follow the guideline of Ljungstrom and determine the optimum amount.  With respect to the suppressing scattering of dusting flour, it is obvious the property is present in the product of Yoshioka in view of Ljunstrom and Nagai because the same ingredients are used.
 The change in the 103 rejection is necessitated by amendment.
Response to Arguments
Applicant's arguments filed 11/26/21 have been fully considered but they are not persuasive. 
 It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. in re Best, 195 USPQ 430, 433 (CCPA 1977), in re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



January 12, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793